RYMER, Circuit Judge,
concurring in part and dissenting in part.
I concur in Parts III and IV but in my view, the district court did not err in calculating drug quantity.
First of all, Taylor does not dispute that the standard of proof is preponderance of the evidence. This is for good reason. The calculation of quantity here involved charged conduct; it is not part of a sentencing enhancement, or uncharged relevant conduct, that may call for proof by a clear and convincing standard. That distinguishes each of the cases upon which the majority relies. United States v. Jordan, 256 F.3d 922 (9th Cir.2001) (enhancement for firearm possession and abduction to escape); United States v. Romero-Ren-*19don, 220 F.3d 1159 (enhancement based on prior aggravated felony); United States v. Munoz, 233 F.3d 1117 (9th Cir.2000) (uncharged conduct); United States v. Mexas de Jesus, 217 F.3d 638 (9th Cir.2000) (same). Even so, Taylor argues that instead of a quantity that put him at base level 32, he should have had a base level of 28. With a three-level decrease for acceptance of responsibility, plus two for use of a firearm, that would have given him an offense level of 27. At criminal history category III, Taylor’s preferred guideline range was 87-108 months. Instead, his range at level 32 was 151-188. This isn’t a severe difference at all.
Regardless, the Probation Officer relied on the two grams of crack sold in a controlled buy on March 5, 13, and 19, 1998, together with Galvan’s statement that he made two-three trips per month for twelve months delivering “at a bare minimum” one kilogram of cocaine to Taylor, Fifer and someone else — which he believed they divided equally. Rivers assumed 24 trips. Attributing one third to Taylor for each trip, this comes to eight kilograms, which Rivers then arbitrarily decreased by one third to 5.33 kilograms to give Taylor the benefit of the doubt that Galvan might be inflating his numbers. I am not firmly convinced that the district court incorrectly found this rehable, because field agents who knew about the entire operation thought Galvan’s version was credible, and Galvan showed that he — not Taylor — was believable in that Galvan identified Taylor while Taylor said that he didn’t know Gal-van.
While it might have been plausible for the court to accept Taylor’s submission that Galvan’s information should have been discounted by one half instead of by one third, his estimate is not equahy plausible; it is equahy arbitrary. Although a fifty percent discount had been used in United States v. August, 86 F.3d 151 (9th Cir. 1996), there is no authority requiring it or indicating that fifty percent is a sufficiently cautious discount but thirty-three percent is not. In any event, fifty percent of the high-end Galvan estimate would not benefit Taylor any more than one third of his low-end estimate.
Finally, Taylor sought no evidentiary hearing at which he could have — but did not — impeach Galvan’s submission. In these circumstances, I can’t say that the district court got it wrong. Galvan was in the ballpark, and his estimate was discounted to take account of exaggeration and then again (by one third) to take account of the obligation to be cautious and err in favor of the defendant. I would, therefore, affirm.